Per Curiam.

In this nonjury case defendant has been found guilty of petit larceny (Penal Law, § 155.25). Assuming, arguendo, that the testimony did not establish defendant’s intent to obtain property by false promise to "a moral certainty” (Penal Law, § 155.05, subd 2, par [d]), there is ample evidence in the record to establish defendant’s larcenous intent to withhold property from its owner, as defined in section 155.00 and subdivision 1 of section 155.05 of the Penal Law, beyond a reasonable doubt.
Defendant’s failure to move to suppress alleged involuntary admissions received into evidence, either before or during the course of the trial, precludes consideration of this issue on *762appeal (CPL 710.20, 710.30, 710.60, 710.70; People v Weaver, 38 AD2d 617).
We have examined the remaining contentions raised by the defendant and find them to be without merit.
Judgment of conviction rendered February 28, 1975 affirmed.
Concur: Markowitz, P. J., Tierney and Riccobono, JJ.